Dismissed and Memorandum Opinion filed December 4, 2008







Dismissed
and Memorandum Opinion filed December 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00504-CV
____________
 
IN THE MATTER OF
S.J.C.
 

 
On Appeal from
County Court at Law No. 2 & Probate Court
Brazoria County,
Texas
Trial Court Cause
No. JV14436
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 8, 2008.  On November 12, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 4, 2008.
Panel consists of Chief Justice Hedges, Justices Anderson, and Frost.